Citation Nr: 1824943	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  92-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES
 
1. Entitlement to an initial compensable evaluation for otitis media.

2. Entitlement to total disability based on individual unemployability (TDIU), on an extraschedular basis, prior to January 17, 2012.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1952 to July 1956.

This appeal arrives before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to a compensable rating for otitis media and entitlement to a TDIU prior to January 17, 2012.  

In February 2017, the Board remanded these issues for further development. The Board finds that the RO substantially complied with the 2017 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance). Consequently, the Board concludes the Veteran's claims file contains the requisite evidence for the decisions rendered below.  In February 2018, the RO issued a rating decision granting TDIU effective from January 17, 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, he has experienced active chronic suppurative otitis media throughout the entire appeal period for this issue, September 10, 1990 to present.

2. Resolving reasonable doubt in the Veteran's favor, he has experienced right ear mastoiditis throughout the entire appeal period for this issue, September 10, 1990 to present.

3. On and after January 17, 2012, the Veteran was service-connected for bilateral hearing loss at 30 percent, peripheral vascular disorder at 30 percent, and tinnitus at 10 percent. 

4. On and after January 17, 2012, the Veteran has a combined disability evaluation of 60 percent; this represents the Veteran's highest disability rating.

5. The medical and lay evidence of record support a finding that the Veteran's service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment after December 1, 1996.


CONCLUSIONS OF LAW

1.  Since the beginning of the applicable claim period, September 10, 1990, a maximum 10 percent disability rating for chronic suppurative otitis media is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6200 (2018).

2. The criteria for an award of a TDIU, on an extraschedular basis, are met after December 1, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.19 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2018).

The current appeal arises from the Veteran's disagreement with the initial rating assigned for the grant of service connection (otitis media) and an assigned effective date (TDIU).  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice, nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).

As to the Veteran's claim for entitlement to an extraschedular TDIU, the RO notified the Veteran of the evidence needed to substantiate and complete this claim in correspondence dated January 2016.  This correspondence additionally informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). The letter further informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained all service, post service, and private treatment records identified by the Veteran.  Additionally, the Veteran was afforded multiple VA examinations, to include October 1998, November 1999, January 2012, October and November 2013, September 2016, and September 2017.  The examinations were conducted by medical professionals who solicited symptomatology from the Veteran and conducted thorough examinations.  The medical opinions included rationale for the conclusions given based on a review of the record.  They are, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Also, as noted in the introduction, the Board finds that the RO complied with all of the February 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Finally, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

II. Disability Rating Principles 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  

The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code (DC) is duplicative of or overlapping with the symptomatology justifying an evaluation under another DC.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b).  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

III.  Otitis Media, Analysis

In his September 1990 correspondence, the Veteran posits his disagreement with the non-compensable rating assigned for his otitis media.  Therein, the Veteran identifies evidence to support a compensable rating during and after active duty U.S. Navy service.

Diagnostic Code 6200 provides that chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), is evaluated at a maximum 10 percent level during suppuration, or with aural polyps.  38 C.F.R. § 4.87, DC 6200.  A note to DC 6200 provides for separate evaluations for hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull.  

Suppuration is "the act of becoming converted into and discharging pus."  Dorland's Illustrated Medical Dictionary 1805 (32nd ed. 2012).  An aural polyp is "a polyp in the ear; common sites include the external canal, mucosa of the middle ear, and Eustachian tube."  Id. at 1492.

The Veteran has been granted service connection for other disabilities pertaining to his ears, to include tinnitus and an unsteady gait / staggering associated with otitis media.  Generally, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  

When the appeal is from the initial rating assigned with an award of service connection, the severity of the disability at issue during the entire period from the initial assignment of the disability rating to the present is to be considered, and "staged" ratings may be assigned, based on facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The RO has assigned a non-compensable rating for chronic suppurative otitis media, and the following analysis is undertaken with consideration of the possibility of staged ratings.

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

It is unclear, upon review of the entire record, why the RO chose a non-compensable rating under the provisions of 38 C.F.R. § 4.87, DC 6200.  Although the latest, September 2017 VA examination provides a nice summary of the Veteran's ear condition, careful review of his medical records, and indeed the earlier VA examination reports, demonstrates that the Veteran had been experiencing chronic suppurative otitis media, with frequent infections throughout the appeal period.  

In October 1998, the Veteran underwent a VA examination to determine the severity of his otitis media.  The VA provider noted that, "(t)his veteran certainly does have a documented history of a chronic suppurative otitis media that could have ultimately lead to conditions that rendered itself to the formation of this cholesteatoma."  Upon physical examination, the VA provider noted, "the veteran looked to have a dried region of blood at approximately 11 o'clock when looking in the left ear.  He does state that just a few days ago, he had an ear lavage done, and he believes that the physician doing that procedure perhaps injured the scarred eardrum causing it to bleed a little, because he has been experiencing some intermittent episodes of bleeding from that ear since that procedure was performed . . .."

In April 2004, a VA-generated audiology progress note was associated with the Veteran's claims file.  Therein, the Veteran reported that he experienced constant auditory blood drainage.  In fact, during the otoscopic examination, the VA provider noted the presence of draining blood and, therefore, could not obtain a hermetic seal.

In January 2012, the Veteran underwent another VA examination to determine the severity of his service-connected otitis media disability.  In the resultant examination report, the VA provider noted chronic suppurative otitis media, which dated back to 1954.  In addition, the VA provider noted a diagnosis for mastoiditis.  The VA provider did not observe active suppuration.  The VA provider opined that, "(r)ight sided Chronic Mastoiditis is present due to altered anatomy of the right middle ear secondary to SC'd suppurative otitis media requiring surgical treatment 10 years later.  Right Mastoiditis was at least as likely as not present at the time of service as the mastoid cavity communicates with the middle ear space but CT scans were not available at the time evaluate the mastoid space."  Using computerized axial tomography, the VA provider did not observe cholesteatoma, bilaterally.

In September 2016, the Veteran underwent the latest VA examination to determine the severity of his otitis media.  The VA provider noted "ongoing" chronic suppurative otitis media, mastoiditis, and cholesteatoma.  The VA provider did not provide remarks; however, he did record a history of right ear drainage, which was not malodorous or purulent.  

Diagnostic Code 6200 provides a maximum, 10 percent rating in this situation.  As the Veteran's symptomatology has not changed from September 1990 to present, the Board finds that the evidence supports an award of a 10 percent disability rating throughout the appeal period.  Because 10 percent is the highest schedular rating provided for otitis media, no higher rating is provided.  In implementing this grant, the Board refers the RO to the provisions of 38 C.F.R. § 3.400(o)(2).


IV. Extra-schedular consideration, Otitis Media

With regard to the otitis media, the Board notes that the Veteran has been separately service-connected and rated for disabilities associated with manifestations and secondary effects of the otitis media that are not specifically addressed in the rating criteria, to include an unsteady gate / staggering and tinnitus.

Ultimately, the record does not suggest that the rating criteria are inadequate for rating the Veteran's chronic suppurative otitis media, so as to warrant referral for consideration of an extraschedular rating.  The effects of his disability have been fully considered and are contemplated by the schedular criteria.  Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board observes that neither the Veteran nor his representative have raised any other extraschedular arguments for the otitis media issue, nor have any other extra-schedular been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, the Board will not undertake an extra-schedular analysis or a referral of the question under the provisions of 38 C.F.R. § 3.321 herein.  

V. Entitlement to a TDIU prior to January 17, 2012

With regard to the Veteran's TDIU claim, the Board notes that:  1) a TDIU was raised by the record in the December 2011 Board remand; 2) the Veteran's greatest combined disability rating has been 60 percent, effective January 2012; 3) the Director of Compensation Services denied the Veteran an extraschedular TDIU in August 2014; 4) the Veteran submitted his Application for Increased Compensation Based on Unemployability in July 2015; and 5) the RO has awarded a TDIU, effective January 17, 2012. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  Total disability may or may not be permanent. Id.  Total ratings are authorized for any impairment or combination of impairments for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340 (a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16 (a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

As outlined above, Veteran's combined service-connected conditions do not render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16 (b).  As such, in September 2013, the Board referred the Veteran's claim for entitlement to an extraschedular TDIU to the Director of Compensation Services.  The Director completed a review and issued a decision on August 6, 2014. 

The Director's decision is not evidence; but, rather, a de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  The Court has reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating, confirming that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

Entitlement to a TDIU must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims (CAVC) defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income. . ."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341 (a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375   (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40   (1994); Abernathy v. Principi, 3 Vet. App. 461, 465   (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

That being the relevant laws, regulations and jurisprudence applicable to the Veteran's claim, the Board finds that the weight of the evidence of record supports a finding that the Veteran is entitled to an award of an extraschedular TDIU after December 1, 1996.  Specifically, the Board finds that when considering the symptoms of the Veteran's service connected disabilities, the weight of the medical evidence indicates the Veteran would not be capable of performing in a work environment.

In October 2013, Dr. CK Wood (a vocational expert) supplied VA an employability evaluation for the Veteran.  The well-informed, well-reasoned, and extensive summary from Dr. Wood began with, "(t)his is an 81 year-old Veteran who after graduating from High School served in the Navy from 7/29/52 to 7/27/56 as a patternmaker, this period being the onset of his service connected conditions."  Dr. Wood observed that, "Mishler, Ph.D. . . observed that Tinnitus was constant with ringing and hissing, severe, loud in quiet and affected his daily living.  These constant symptoms would make it extremely difficult to concentrate on work, tasks and have the potential to cause irritability, further frustrating the ability to complete task."  Dr. Wood commented that, "(the Veteran) cannot be in a work environment dealing with the public, where clearly understanding and providing accurate information is required.  He also cannot work where there is background noise, or moving power tools or machinery as he may not be aware of dangers. As noted above, his work history includes only jobs in this kind of noisy environment.  He has no experience, skills, or computer ability needed for jobs at the sedentary level
typically found in clerical or business environments, where the environment may
be quiet."  Dr. Wood opined that, "it is at least as likely as not that his service-connected hearing losses, as well as his difficulty hearing and communicating, have rendered him unable to obtain and maintain a substantially gainful occupation dating back to when his functional limitations were well identified, and recognized in the VA assessments in 2012 that dated back the onset to 2004.  This opinion is based on my education, training and experience and examination of the evidence available to me and is expressed, within a reasonable degree of vocational certainty."  Additionally, Dr. Wood opined that, "(t)his opinion is rendered despite the above medical professionals' opinions that the Veteran can engage in work activity despite the restrictions and/or limitations arising from his service-connected disabilities."

In October 2013, the Veteran underwent a VA examination to determine the severity of his auditory service-connected disabilities.  The VA provider was asked to comment on the impact of the Veteran's auditory disabilities in the employment arena.  Dr. DA responded that, "(i)t is less likely as not (50 percent probability or less) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities of Perforated ear drum and ear infection."  Within Dr. DA's supporting remarks, he provided, "(the Veteran) last worked in 1990s and retired when the company where he was working closed.  He informed me that he was unable to find a suitable employment since then.  But this inability is not related to his ear infection or perforated ear drum with residuals."

In October 2013, the Veteran was seen by a different VA provider to address the severity his auditory service-connected disabilities.  In the resultant report, Dr. S identified a negative functional impact caused by hearing loss.  Additionally, Dr. S noted a negative functional impact caused by tinnitus.  The Veteran reported that the hearing loss impacted his ability to understand instructions, making it difficult to communicate in a working environment.  Additionally, the Veteran report that tinnitus droned out low-volume voices and prevented sound sleep. 

In November 2013, Dr. S supplied an addendum opinion.  Therein, Dr. S opined that, "(i)t is my opinion that it is less likely as not (less than a 50% probability)
that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the Veteran's service-connected disabilities of bilateral hearing loss and/or tinnitus."

In November 2013, Dr. Wood also supplied an addendum opinion.  Therein, Dr. Wood opined that, "(the Veteran) is unable to obtain substantially gainful employment due solely to his service-connected bilateral hearing loss and tinnitus.  In addition, the I unable to obtain and sustain other type of employment, including unskilled sedentary work, because such work requires a level of communication that is not possible given his level of hearing loss and tinnitus.  Therefore, (the Veteran's) service-connected conditions render him unable to obtain and maintain substantially gainful employment."

In his July 2015 VA Form 21-8940, the Veteran supplied his employment history.  Therein, the Veteran reported that he became too disabled to work in 1996.  Until that time, the Veteran was employed as a pattern maker at Wright-Patterson Air Force Base in Dayton, OH.  The Veteran's last employment was confirmed during a VA-initiated, November 1999 Social and Industrial Survey, which was conducted in Dayton, OH.

In February 2016, the Veteran was seen by another non-government vocational expert (M.A., CCM, CDMS).  Afterward, E. Calandra delivered a well-supported and well-reasoned examination report for VA consideration.  Therein, Calandra observed that the Veteran had not worked in any capacity since December 1996.  Calandra noted that, "(t)he chronology of his employment shows that while he maintained employment for a considerable period of time, there were gaps attributed to his feeling he was not being hired due to it being obvious during interviews that he had difficulty hearing, understanding, and responding."  Calandra continued the report with, "(h)e cannot be in a work environment dealing with the public, where clearly understanding and providing accurate information is required. He also cannot work where there is background noise, or moving power tools or machinery as he may not be aware of dangers."  Ultimately, Calandra opined that, "it is my opinion that (the Veteran's) service-connected bilateral hearing loss and tinnitus at least as likely as not have resulted in his inability to secure and follow a substantially gainful occupation since at least leaving his job as a furniture repairer in 1996."

In September 2016, the Veteran underwent another VA examination.  This VA report was specific to "would the ear (conditions) affect employability."  Ultimately, the VA provider opined that, "I have reviewed the conflicting medical evidence and am providing the following opinion: He retired as a wood pattern maker in 1996.  In this 82 yo male with const disability of hearing loss, vestibular symptoms, dizziness and vertigo, const morbidity would affect physical as well as sedentary jobs needing standing, walking, focus, concentration, fine motor skills, hearing machines etc."

In granting the Veteran entitlement to a TDIU after December 1, 1996, the Board is aware the evidentiary record contains conflicting medical evidence on the Veteran's employability status.  Where medical opinions conflict, the Board "may favor one medical opinion over another" if it offers an adequate statement of reasons or bases.   D'Aries v. Peake, 22 Vet. App. 97, 107 (2008).  While assessing the probative value of the perspective reasons or bases, the Board will consider whether the medical conclusion is: 1) based on sufficient facts or data; 2) the product of reliable principles and methods; and 3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 302 (2008).  

The Board finds that the October and November 2013 VA provider opinions were not the result of principles and methods reliably applied to the facts.  In contrast, the thorough and well-reasoned reports of Dr. Wood and E. Calandra were the product of reliable principles and methods.  Moreover, the September 2016 VA provider's opinion adds support to the view of Dr. Wood and E. Calandra. 

In conclusion, the Board finds the totality of the evidentiary record supports the award of entitlement to an extraschedular TDIU after December 1, 1996, which is the last time the Veteran was employed.  As the preponderance of the evidence is for the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107 ; 3 8 C.F.R. § 3.102.


ORDER

Throughout the applicable claim period, September 10, 1990 to present, a 10 percent disability rating for chronic suppurative otitis media is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU after December 1, 1996 is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


